Case 1:21-cv-02007-JGK Document 24 Filed 07/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BUSINESS CASUAL HOLDINGS, LLC,
Z21-cv-2007 (JGK)
Plaintiff,
ORDER
- against -

TV-NOVOSTI,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff may file an amended complaint by July 30, 2021.
The defendant may move or answer by August 20, 2021. If the
defendant moves, the plaintiff will respond by September 10, 2021
and the defendant will reply by September 21, 2021.

The conference scheduled for August 9, 2021 is canceled.

SO ORDERED.

Dated: New York, New York
July 14, 2021

( John G. Koeltl
United States District Judge

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: _7-//5 /2.|

 

 

 

 

 

 

 
